UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 08-2220


JEAN EMMANUEL FRANCIME,

                Petitioner,

          v.

ERIC H. HOLDER, JR., Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   May 19, 2009                   Decided:   June 5, 2009


Before TRAXLER, DUNCAN, and AGEE, Circuit Judges.


Petition denied by unpublished per curiam opinion.


John E. Gallagher, Catonsville, Maryland, for Petitioner.
Michael F. Hertz, Acting Assistant Attorney General, Mary Jane
Candaux, Assistant Director, Robbin K. Blaya, OFFICE OF
IMMIGRATION LITIGATION, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Jean Emmanuel Francime, a native and citizen of Haiti,

petitions for review of an order of the Board of Immigration

Appeals     affirming      the       Immigration         Judge’s      denial       of     his

applications for relief from removal.

            Francime challenges the determination that he failed

to establish eligibility for asylum.                     To obtain reversal of a

determination      denying   eligibility           for    relief,     an    alien       “must

show that the evidence he presented was so compelling that no

reasonable factfinder could fail to find the requisite fear of

persecution.”        INS   v.     Elias-Zacarias,             502   U.S.    478,     483-84

(1992).     We have reviewed the evidence of record and conclude

that Francime fails to show that the evidence compels a contrary

result.     Having failed to qualify for asylum, Francime cannot

meet the more stringent standard for withholding of removal.

Chen   v.   INS,    195    F.3d      198,    205       (4th    Cir.   1999);        INS    v.

Cardoza-Fonseca, 480 U.S. 421, 430 (1987).

            Accordingly,        we    deny       the   petition     for     review.        We

dispense    with    oral     argument        because          the   facts     and       legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                      PETITION DENIED



                                             2